Citation Nr: 0425894	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  04-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from March 1958 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his substantive appeal, received in May 2004, the veteran 
indicated that he desired a hearing at the Central Office in 
Washington DC.  A "report of contact," (VA Form 119), dated 
in July 2004, shows that the veteran subsequently indicated 
that he desired a videoconference hearing.  However, a second 
VA Form 119, also dated in July 2004, shows that the veteran 
stated that he would not be able to attend a videoconference 
hearing due to health concerns.  In a statement, received in 
September 2004, it was indicated that the veteran desired 
that his claim proceed.  It therefore appears that the 
veteran has withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2003); see also Tomlin v. Brown, 5 
Vet. App. 355 (1993) (when oral remarks are transcribed, a 
statement becomes written).  Accordingly, the Board will 
proceed without further delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran argues that he has PTSD, in part, as a result of 
temporary duty in the Republic of Vietnam.  He argues that he 
witnessed stressors that included transporting coffins to a 
morgue on two occasions, and witnessing multiple rocket and 
mortar attacks while at Ton Son Nhut Air Base.  See December 
2003 VA PTSD examination report.  

With regard to the claimed stressors, the Board notes that in 
a stressor statement, received in January 2003, the veteran 
reported loading bodies into body bags after an attack on an 
officers' cafeteria at Tan Son Nhut air base (hereinafter 
"cafeteria attack").  He also reported that he had been in 
a plane going from Tan Son Nhut to Nha Trang that had its 
hydraulics shot out (hereinafter "plane incident") (no 
dates, places or times were provided for this incident).  
However, a review of the December 2003 VA PTSD examination 
report shows that the veteran stated that, with regard to 
cafeteria attack, "He was not involved in picking up the 
bodies, did not see the bodies.  This is in some 
contradiction to statements and comments he had made 
previously."  With regard to the plane incident, the 
examiner noted, "He indicates to me today that he is not 
actually sure that the hydraulic failure of the primary 
system was due to enemy action; there had simply been a 
mechanical failure and that the plane switched to its backup 
hydraulic system without difficulty and landed safely."  In 
summary, the veteran has presented severely conflicting 
statements as to the cafeteria attack and the plane incident.  
His most recent accounts of these events indicates that they 
are not claimed as stressors, and that in any event, they are 
not suitable for further attempts at verification.  Further 
developed is therefore not warranted.  

Finally, the Board notes, however, that in the December 2003 
VA PTSD examination report, the examiner indicated that the 
veteran's claimed stressor -- being shelled on multiple 
occasions at Tan Son Nhut air base -- was not verified.  The 
examiner provided an internet website address as the source 
of his conclusion.  However, no printout from this website 
was associated with the claims file, and neither the rating 
decision appealed nor the statement of the case discuss this 
research by the VA examiner.  Under the circumstances, it 
does not appear that the claimant has been provided adequate 
notice of VA's intention to use such evidence and given an 
opportunity to respond.  See generally Thurber v. Brown, 5 
Vet. App. 119, 122 (1993).  On remand, this stressor should 
be developed with the appropriate agency, as directed below.  

The veteran's service personnel records include two 
discharges which indicate that his military occupation 
specialty was auto repairman.  The veteran's personnel file 
(DA Form 20) indicates that he served in Vietnam from 
September 21, 1964 to January 19, 1965.  His units during 
this time are listed as "33 Tact Grp Viet Nam" and "42D TS 
Loring AFB, Maine (SAC)."  The duty titles during the period 
from September 1964 to January 1965 are listed as automotive 
repairman.  

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  

In this case, it does not appear that an attempt has been 
made to verify the veteran's claimed stressors with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  On remand, the RO should attempt to verify the 
veteran's claimed stressors.  

Finally, the Board notes that the December 2003 VA PTSD 
examination report indicates that the veteran may have had 
PTSD prior to service that was aggravated by his service.  On 
remand, if participation in combat is established (although 
the veteran does not appear to claim to have participated in 
combat, the possibility exists that further development may 
show this), the RO should develop and adjudicate the claim as 
appropriate.  Should the RO determine that the veteran did 
not participate in combat, but that one or more verified 
stressors exist, the RO should afford the veteran a PTSD 
examination to determine whether or not he has PTSD, and, if 
so, whether such PTSD was caused or aggravated by his 
service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should attempt to verify the 
veteran's alleged stressors - in 
particular, whether Ton Son Nhut Air Base 
was subject to attack during the period 
that the veteran was there -- and/or show 
his participation in combat.  This could 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information that might 
corroborate the claimed stressors (i.e., 
transporting coffins to a morgue on two 
occasions and witnessing multiple rocket 
and mortar attacks at Ton Son Nhut Air 
Base).  If the RO does not contact 
USASCRUR for verification of claimed 
stressors, the RO should document in the 
claims folder why the USASCRUR was not 
contacted (e.g., insufficient information 
to verify stressors, etc.).

2.  If, and only if, it is determined 
that the veteran did not participate in 
combat, but that that one or more 
verified stressors exist, make 
arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether post-
traumatic stress disorder is present.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner should indicate whether the 
veteran's PTSD was caused or aggravated 
by his service, and he or she must 
specify for the record the stressor(s) 
relied upon to support the diagnosis and 
conclusion.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




